DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Applicant’s election without traverse of Invention I, claims 1-13, in the reply filed on 6/14/2022 is acknowledged.  Claims 14-20 have been withdrawn.  Claims 1-13 are now pending.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 2, 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 2, the phrases “substantially fills the network” and “substantially solid body” need to be defined.  
In claim 3, the phrase “extends substantially across” needs to be defined.  
In claim 12, the phrase “substantially transparent” needs to be defined.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim Rejections - 35 USC § 102/103

8.	Claims 1-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Chen et al. (CN 108484218).
Chen et al. disclose a ceramic product with the glass decoration such as a mobile phone cover, wherein the product comprising a ceramic layer and a glass layer attached to one side of the ceramic layer (abstract, Examples, Figs. 1 and 2).  The glass block according to the predetermined pattern are arranged to be ornamental area on the ceramic green body; the surface area to be decorative glass block in the dumping and sintering process of melt into liquid glass attached to the ceramic blank after cooling, liquid glass forming the preset pattern attached to the ceramic body, the green body has an aperture, is glass block softened liquid glass melt in a batching process, part of the liquid glass infiltration green of the hole to the sintering temperature glass block further melt, after cooling, forming the preset pattern is attached on the surface of the ceramic blank, glass has a certain transparency (reads on occupying the interstitial regions, melting point of the glass is lower than a melting point of the ceramic green body).
The limitations of claim 2 can be found in Chen et al. at Abstract, claims, Examples, where it discloses the glass block melt into liquid glass attached to the ceramic blank, liquid glass forming the preset pattern attached to the ceramic body,  glass block softened liquid glass melt in a batching process, part of the liquid glass infiltration the hole of green body.
The limitations of claim 3 can be found in Chen et al. at claims and Examples, where it discloses the mobile phone cover.
The limitations of claims 4 and 5 can be found in Chen et al. at claims and Examples, where it discloses the mobile phone cover by filling the ceramic with glass material.
The limitations of claim 6 can be found in Chen et al. at Background Technology, where it discloses the zirconia.
The limitations of claim 7 can be found in Chen et al. at claims and Examples, where it discloses the glass (amorphous material).
Claims 8 and 9 are inherent properties based on the substantially the same components as claimed.
The limitations of claim 10 can be found in Chen et al. at abstract, Examples, Figs. 1 and 2, where it discloses the mobile phone cover comprising ceramic substrate and decorated with glass material.
The limitations of claim 12 can be found in Chen et al. at Abstract, where it discloses the transparent glass.
The limitations of claim 13 can be found in Chen et al. at Abstract, where it discloses the aperture.

9.	Claim 11 is rejected under 35 U.S.C. 103(a) as obvious over Chen et al. (CN 108484218) in view of Büsgen et al. (US 2018/0186058).
The disclosure of Chen et al. is adequately set forth in paragraph 8 and is incorporated herein by reference.
However, Chen et al. is silent on the 3D printed form.
Büsgen et al. disclose a process for the production of a three-dimensional object, the external area of which comprises at least one area section which is produced in that an area section in two-dimensional form is first produced by means of an additive manufacturing process (layer-by-layer shaping process) on a flat base plate, to provide a faster and simplified process for the production of three-dimension objects such as cellphone shells and housings (claim 18, [0001], [0006]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Büsgen’s 3D process in making Chen’s product with a faster and simplified process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762